Citation Nr: 0634298	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active military duty with the United 
States Air Force from March 1980 to June 1992.  In addition, 
he had subsequent service with the United States Air Force 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which, in pertinent part, denied service 
connection for tinnitus.  This matter was previously before 
the Board in February 2006, at which time it was remanded to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC) for additional development.  The 
matter is again before the Board for appellate review.


FINDING OF FACT

The evidence of record does not demonstrate that the 
veteran's claimed tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military 
service, not may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from tinnitus 
as a result of noise exposure and ear infections sustained 
during active duty service.  Specifically, the veteran 
asserts that due the many years of serving in the noisy 
occupation as an aircraft mechanic during active duty, he 
currently suffers from tinnitus as a consequence.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  AN organic disease of the nervous system may be 
subject to service connection if that disease is compensably 
manifested within one year of service discharge. 38 C.F.R. 
§ 3.309.

Turning to the evidence of record, the veteran's service 
records (SMRs) show that he served as an airplane mechanic, 
and that his hearing was regularly monitored during service.  
These records reflect that the veteran was seen on occasion 
for episodes of ear pain and infections.  However, the SMRs 
provide no indication of any history, complaint, finding or 
diagnosis of tinnitus.  

The first indication of tinnitus is provided by a February 
2002 letter from a private audiology office, with an attached 
audiological examination report.  The audiologist diagnosed 
bilateral tinnitus based upon the veteran's complaints of 
slight ringing in his ears.  The audiologist opined that in 
view of the veteran's history of overexposure loud noise 
during service, his "mild hearing loss is more than likely a 
result of his military services . . ."  The audiologist did 
not comment on whether the tinnitus is related to such noise 
exposure. 

An October 2002 VA audiological examination report notes that 
the veteran's claims file and medical charts were reviewed.  
The veteran complained of periodic bilateral tinnitus which 
occurred perhaps once a week and lasted approximately one 
minute.  At that time, the veteran was reported as saying 
that he did not remember when his tinnitus began. The 
diagnosis was mild 40dB loss at 6000 Hz in the right ear.  
There was no diagnosis of tinnitus or discussion of its 
etiology. 

An April 2006 VA audiological examination report explains 
that the claims file and relevant audiological records were 
thoroughly reviewed, and the veteran's history of noise 
exposure in service was detailed.  The veteran complained of 
slight ringing tinnitus in the left ear at bed time, with 
onset in 2002.  The examiner reported that the veteran did 
not experience tinnitus during the examination, so 
"frequency and intensity matching could not be assessed."  
The examiner commented that tinnitus can be a symptom arising 
from problems not related to acoustic trauma, noise exposure, 
or auditory dysfunction.  Audiological examination revealed 
normal hearing sensitivity in both ears by VA criteria.  A 
review of the SMRs showed that hearing had been normal from 
the time the veteran entered service until the present.  The 
examiner opined that, based on his review of the record 
showing that the veteran's reported tinnitus did not begin 
until 2002, some 10 years after discharge from active duty 
service, "his tinnitus is NOT related to his military 
service.  In addition, his accounts of tinnitus are not 
considered to be abnormal within a normal population."  
(Emphasis in original examination report).  

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for tinnitus is not warranted.  The Board arrives 
at this conclusion based upon the medical evidence of record, 
which demonstrates that to the extent that the veteran 
suffers from tinnitus, it is not related to service.  

The veteran's diagnosis of tinnitus is first noted in private 
audiological records, dated in February 2002.  However, these 
records linked only mild hearing loss to service; the 
examiner did not link the veteran's tinnitus to service, or 
otherwise comment on the etiology of his tinnitus.  The 
October 2002 VA audiological examination report, while 
acknowledging the veteran's complaints of tinnitus, similarly 
did not link the veteran's tinnitus to service, or otherwise 
comment on its etiology.  

In compliance with the Board's February 2006 remand, the 
April 2006 VA audiological examination report specifically 
addressed the issue of whether the veteran's tinnitus was 
related to service.  The examiner, after thoroughly reviewing 
the record and considering the veteran's complaints and 
history, opined that the veteran's tinnitus was not related 
to his military service.  The examiner based his opinion on 
the fact that, although the veteran was exposed to noise in 
service, he did not complain of tinnitus until 2002, more 
than 10 years after discharge from service.  Moveover, the 
examiner commented, tinnitus has causes other than acoustic 
trauma, noise exposure, or auditory dysfunction, and there 
was no evidence of record showing that the veteran's tinnitus 
is attributable to noise exposure, or any other particular 
cause beginning in service or otherwise. 

The April 2006 VA audiological examination is only piece of 
medical evidence of record specifically addressing the issue 
of whether tinnitus is related to service, and that opinion 
is clear in holding that the veteran's tinnitus is not 
related to military service.  The private audiology report 
does not address a relationship between service and tinnitus 
and, even if it did, it does not appear that the veteran's 
SMRs were available for review by that examiner.  In view 
thereof, the Board gives great weight to the VA medical 
opinion holding that the veteran's tinnitus is not linked to 
service.  We also note that the SMRs are negative for 
complaints or any other indication of tinnitus and the 
initial complaint of tinnitus was recorded many years after 
service separation.  Hence, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for tinnitus.

The Board has considered the veteran's written statements 
submitted in support of his contention that he currently 
suffers from tinnitus as a result of noise exposure or ear 
infections sustained in service.  In particular, it is noted 
that on the veteran's May 2003 VA Form 9, the veteran claims 
that his tinnitus began in service.  But as was already noted 
herein, the veteran could not recall when tinnitus began at 
the time of his October 2002 VA audiological examination.  
And at the time of his April 2006 VA audiological examination 
report, the veteran reported tinnitus onset in 2002.  
Notwithstanding the veteran's contradictory statements in 
regard to the onset of tinnitus, to the extent the statements 
assert that his tinnitus was incurred as a result of service, 
such statements do not serve as competent medical evidence of 
a nexus between currently diagnosed tinnitus and noise 
exposure in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The Board does not dispute the fact 
that the veteran was exposed to noise during service or that 
he had ear infections.  However, there is simply no medical 
evidence to support his contention that his current tinnitus 
is related to service.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. 473.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

VA satisfied its duty to notify by means of a letter from the 
agency of original jurisdiction (AOJ) to the appellant that 
were issued prior to the initial AOJ decision dated in 
January 2002.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The veteran has was provided with a notice concerning 
disability ratings and effective dates for the award of 
benefits that would be assigned if service connection were 
awarded, as required by the Dingess/Hartman decision, in the 
June 2006 Supplemental Statement of the Case (SSOC).  While 
this notice was provided after the initial AOJ decision, 
since the Board upholds AOJ's decision denying the service 
connection claim considered on appeal, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Therefore, since service connection is denied, the 
"downstream" issues of the appropriate disability rating or 
effective dates are moot.  

In general regard to all the duty to notify and assist 
requirements, as discussed below, the veteran was afforded a 
meaningful opportunity to present evidence and argument and 
to participate in his appeal.  In this case, the veteran was 
informed of his and the VA's respective responsibilities to 
identify and obtain relevant evidence, and was requested to 
submit any evidence supporting his claims to the VA in the 
above noted VCAA letter.  In the March 2003 Statement of the 
Case (SOC), the veteran was again informed of all the 
applicable laws and regulations pertinent to his claim.  The 
Board rendered a remand on the issue of service connection 
tinnitus, ordering further evidentiary development, and AOJ 
provided the veteran another VCAA notice concerning such 
claim.  Accordingly, Board holds that the veteran, in fact, 
was provided with a meaningful opportunity to participate in 
his claim by VA.  Pursuant to the remand, the veteran 
underwent a VA audiological examination for the purpose of 
evaluating his claim.  Other relevant private and VA medical 
records have been obtained and considered by the AOJ and the 
Board consistent with the duty to assist the veteran in 
compliance with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The veteran presented written arguments in support of his 
claims and was assisted by his accredited representative.  
Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Therefore, the Board finds that the veteran has been fully 
and properly notified of the evidence necessary to 
substantiate his claims, of his and the VA's respective 
responsibility to identify and obtain such evidence and of 
the laws and regulations governing his claims as well as the 
substance of the regulations implementing the VCAA.  
Furthermore, the VA has obtained all relevant evidence to 
support the veteran's claims for inclusion in his claims 
file.  Therefore, as all the requirements 

(Continued on following page.)


of the duty to notify and assist the veteran have been met, 
appellate review is appropriate.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


